Filed 3/13/14




      IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                              S202483
           v.                        )
                                     )                        Ct.App. 2/3 B236337
STEVEN EDWARD GRAY,                  )
                                     )                       Los Angeles County
           Defendant and Appellant.  )                      Super. Ct. No. C165383
____________________________________)


        Statutory law allows a city to install at an intersection an automated traffic
enforcement device that photographs a traffic law offender, who is then issued a
citation, as was defendant, who went through a red light in Culver City and was
later convicted of violating the red light traffic law (Veh. Code, § 21453, subd. (a);
all further undesignated statutory references are to the Vehicle Code). Operation
of such a device must be preceded by a public announcement and an initial 30-day
period during which warnings are given instead of citations. (§ 21455.5, subd. (b),
hereafter section 21455.5(b).) At issue here is whether those statutory
requirements pertain only to the city’s first installation of an automated traffic
enforcement device within a city, or, as defendant argues, also to each later
installation of such devices at different intersections within the city.
        Defendant’s view finds support in the overall statutory scheme involving
automated traffic enforcement. Thus, unlike the Court of Appeal, we conclude
that the public announcement and warning requirements apply to each installation



                                           1
of such a device. We nevertheless affirm the Court of Appeal, which upheld
defendant’s conviction, because, like that court, we reject defendant’s argument
that compliance with the statute’s requirement of a 30-day period of warning
notices is a precondition to issuing a valid citation for a red light traffic law
violation.
                                            I
       In 1998, the City of Culver City (the City) installed its first automated
traffic enforcement device, at the intersection of Washington Boulevard and La
Cienega Boulevard, under the authority of section 21455.5’s subdivision (a). For
convenience, we will refer to such devices as “red light cameras,” as that is the
term used in popular discourse. In compliance with section 21455.5(b), the City
made a public announcement concerning its initial red light camera, and it gave
violators warning notices, instead of citations, for the first 30 days that the camera
was operational. Thereafter, the City installed red light cameras at several other
intersections without making new public announcements, and without giving
violators warning notices, instead of citations, for the first 30 days that a camera
was operational at a new intersection.
       In June 2006, the City installed a red light camera at the intersection of
Washington Boulevard and Helms Avenue, without a public announcement and
without an initial 30-day period of warning notices. More than two years later, in
November 2008, that camera photographed a car registered to defendant Steven
Edward Gray driving through a red traffic light, and a citation was issued.
(§ 21453, subd. (a).)
       Defendant pled not guilty and sought dismissal, asserting that the City had
failed to comply with section 21455.5(b)’s requirements of a public announcement
and a 30-day period of warning notices with respect to the camera that recorded
his traffic violation. The trial court denied defendant’s motion to dismiss, ruling

                                           2
that the statutory requirements pertained only to a city’s first installation of a red
light camera and not to later installations at different intersections.
       At trial, defendant stipulated that he was the driver depicted in the
photographic evidence recorded by the red light camera. In addition, the police
officer in charge of the City’s red light camera enforcement program testified
about the installation, functioning, operation, and maintenance of the device.
       The trial court found defendant guilty of the charge of not stopping for a
red light (§ 21453, subd. (a)) and ordered him to pay a fine. Defendant appealed
to the Appellate Division of the Los Angeles County Superior Court, which
upheld the trial court’s decision. The appellate division expressly disagreed with
People v. Park (2010) 187 Cal.App.4th Supp. 9, which held that a public
announcement and 30-day period of warning notices were required for each
installation of a red light camera.
       The Court of Appeal ordered the case transferred to itself. (See Code Civ.
Proc., § 911; Cal. Rules of Court, rule 8.1002.) It then affirmed the decision of the
superior court’s appellate division. We granted defendant’s petition for review.
                                           II

       A. Section 21455.5(b)
       Section 21455.5(b) provides: “Prior to issuing citations under this section,
a local jurisdiction utilizing an automated traffic enforcement system shall
commence a program to issue only warning notices for 30 days. The local
jurisdiction shall also make a public announcement of the automated traffic
enforcement system at least 30 days prior to the commencement of the
enforcement program.” (Italics added.) Defendant here argues that a red light
camera at any intersection is, by itself, a “system” because the equipment is
capable of operating independently. Therefore, he asserts, a new public



                                           3
announcement and 30-day period of warning notices are required for each new
intersection equipped with red light cameras. The City responds that the word
“system” in section 21455.5(b) refers to the entire citywide red light camera
enforcement program. Thus, the City argues, the statute’s requirements of a
public announcement and a 30-day period of warning notices apply only when the
first red light camera was made operational at some intersection within the City’s
boundary. As we noted earlier, a red light camera was first installed in the City in
1998, whereas the camera at issue here was installed in 2006.
       “In construing a statute, we seek ‘ “to ascertain the intent of the enacting
legislative body so that we may adopt the construction that best effectuates the
purpose of the law.” ’ (Klein v. United States of America (2010) 50 Cal. 4th 68,
77; see Miklosy v. Regents of Univ. of Cal. (2008) 44 Cal. 4th 876, 888.) Our
analysis starts with the statutory language because it generally
indicates legislative intent. (Klein, supra, at p. 77; Chavez v. City of Los
Angeles (2010) 47 Cal. 4th 970, 986.) If no ambiguity appears in the statutory
language, we presume that the Legislature meant what it said, and the plain
meaning of the statute controls. (Miklosy, supra, at p. 888; see Catlin v. Superior
Court (2011) 51 Cal. 4th 300, 304; People v. King (2006) 38 Cal. 4th 617, 622.)”
(People v. Stanley (2012) 54 Cal. 4th 734, 737.) In addition, “[t]he language [of a
statute] is construed in the context of the statute as a whole and the overall
statutory scheme . . . .” (People v. Canty (2004) 32 Cal. 4th 1266, 1276.) Thus,
when the same word appears in different places within a statutory scheme, courts
generally presume the Legislature intended the word to have the same meaning
each time it is used. (Ste. Marie v. Riverside County Regional Park & Open-
Space Dist. (2009) 46 Cal. 4th 282, 288-289; People v. Dillon (1983) 34 Cal. 3d
441, 468.)



                                          4
       Section 21455.5 is one of several Vehicle Code sections that address the
use of red light cameras. A look at how the Legislature used the word “system” in
those various statutes supports defendant’s argument here that the word “system”
in section 21455.5(b) was intended by the Legislature to apply to each new camera
installed at an intersection.
       For example, subdivision (a) of section 21455.5 states that “[t]he limit line,
the intersection, or a place designated in Section 21455 . . . may be equipped with
an automated traffic enforcement system . . . .” (Italics added.) As used there, the
word “system” necessarily refers to the specific equipment in operation at a
particular intersection, not to the entire citywide red light camera enforcement
program. Similarly, subdivision (a)(1) of section 21455.5 requires a city to
“[i]dentif[y] the system by signs posted within 200 feet of an intersection where a
system is operating . . . .” (Italics added.) And that statute’s subdivision (a)(2)
requires cities to “locate[] the system at an intersection.” (§ 21455.5, subd. (a)(2),
italics added.) In addition, section 21455.7’s subdivision (a) imposes on a city
certain obligations that apply to “an intersection at which there is an automated
enforcement system in operation.” (Italics added.) Finally, subdivision (c)(2)(A)
of section 21455.5 states that “[p]rior to installing an automated traffic
enforcement system after January 1, 2013, the governmental agency shall make
and adopt a finding of fact establishing that the system is needed at a specific
location for reasons related to safety.” (Italics added.) These various statutory
examples support defendant’s argument here that the word “system” in section
21455.5(b) refers to the specific red light camera in operation at a particular
intersection.
       The City responds by noting that elsewhere in section 21455.5, the word
“system” appears to have a broader meaning, referring to the entire citywide red
light camera enforcement program. As an example, the City points to section

                                          5
21455.5’s subdivision (d), which permits cities to “contract[] out” “operation of
the system.” The City argues that the Legislature was referring to a single contract
for the entire city, and therefore “system” as used in section 21455.5, subdivision
(d) does not refer merely to the automated traffic enforcement device at a single
intersection. (See § 21455.5, subd. (c)(1) [discussing “uniform guidelines” for
operation of “an automated traffic enforcement system”; it would be odd for a city
to develop “uniform guidelines” for operation of just a single camera].) The City
also cites Merriam-Webster’s Collegiate Dictionary (10th ed. 2000) page 1194,
which defines the word “system” as “a regularly interacting or interdependent
group of items forming a unified whole.” The City points out that all of its red
light cameras are connected to a computer, and therefore they together constitute a
single “system.”
       Because there is ambiguity regarding the scope of the word “system” in
section 21455.5(b) — as highlighted by the conflicting statutory constructions
adopted by the Court of Appeal here and by the appellate division of the superior
court in People v. Park, supra, 187 Cal.App.4th Supp. 9 — we need to go beyond
the statutory language and consider the statute’s legislative history. (People v.
King, supra, 38 Cal. 4th 617, 622.) Did the Legislature’s use of the word “system”
in section 21455.5(b) refer to the red light camera installed at a specific
intersection, or does “system” refer to the entire citywide red light camera
enforcement program? We explore that issue below.
       The Legislature enacted section 21455.5 in 1995 as an expansion of an
existing statutory scheme that authorized red light cameras at railroad crossings,
and the railroad crossing statutory scheme uses intersection specific language
when referring to such cameras. (See §§ 22451, subd. (c) [a notice of violation
may be issued “[w]henever a railroad or rail transit crossing is equipped with an
automated enforcement system”], 21362.5, subd. (a) [“Railroad and rail transit

                                          6
grade crossings may be equipped with an automated rail crossing enforcement
system if the system is identified by signs . . . visible to traffic approaching from
each direction.”].) In expanding the railroad crossing statutory scheme to include
red light cameras at street intersections, we can reasonably assume that the
Legislature used the word “system” in the same way. (See People v. Canty, supra,
32 Cal.4th at p. 1276.)
       Moreover, the legislative analyses of the bill that enacted section 21455.5
suggest that the Legislature understood the term “system” to refer to a red light
camera installed at a particular intersection rather than to the entire citywide
enforcement program. The Senate Rules Committee analysis explained that
previous legislation had “authorized the use of automated rail crossing
enforcement systems (red light cameras) to record violations occurring at rail
crossing signals and gates.” (Sen. Rules Com., Off. of Sen. Floor Analyses, 3d
reading analysis of Sen. Bill No. 833 (1995–1996 Reg. Sess.) as amended Sept.
12, 1995, p. 2.) The parenthetical reference to “red light cameras” after the plural
word “systems” indicates that the Legislature understood the word “system” to
refer to an individual camera, not to the entire citywide program. Similarly, the
Assembly analysis of the same bill explained that “[e]xisting law authorize[d] . . .
[g]overnmental agencies . . . to use automated rail crossing enforcement systems
(photographic equipment) . . . .” (Assem. Com. on Transportation, 3d reading
analysis of Sen. Bill No. 833 (1995–1996 Reg. Sess.) as amended Sept. 12, 1995,
p. 1.) Again, the parenthetical reference to “photographic equipment” after the
plural word “systems” indicates that the Legislature understood the word “system”
to refer to the photographic equipment alone, not to the citywide network of
photographic equipment and computer equipment.
       Public policy supports that conclusion. The warning notices required by
section 21455.5(b) serve to inform the drivers who frequently use a particular

                                           7
intersection that the city’s enforcement method has changed. We see no
justification for a rule requiring warnings to drivers who frequently use one
intersection, but not to drivers who frequently use a different intersection.
       The legislative history of section 21455.5(b) thus demonstrates that the
statute’s use of the word “system” refers to the red light camera used at a
particular intersection or vehicle stopping point. Therefore, the City should have
complied with section 21455.5(b)’s requirements of (1) publicly announcing in
2006 its intention to use a red light camera at the intersection where defendant was
cited, and (2) issuing warning notices instead of citations for the first 30 days of
the camera’s operation at that intersection.

       B. Effect of City’s Noncompliance With Section 21455.5(b)
       Defendant argues that he cannot be convicted of violating the red light
traffic law (§ 21453, subd. (a)) if the City has not proved compliance with section
21455.5(b)’s requirement of a 30-day period of warning notices. Defendant relies
on language in section 21455.5(b) stating that a local agency that uses a red light
camera to enforce a traffic signal “shall” issue warning notices for 30 days
“[p]rior to issuing citations under this section.” (Italics added.) Defendant reads
this language as creating a jurisdictional precondition: Until a city complies with
the requirement of a 30-day period of warning notices, its red light traffic citations
at the intersection in question are invalid (assuming they are based on evidence
from a red light camera), and therefore the trial court adjudicating those citations
lacks jurisdiction. We disagree.
       Section 21455.5(b)’s phrase “[p]rior to issuing citations” merely states
when the warning notices must be given; it does not create a jurisdictional
precondition to enforcement of the red light traffic law (§ 21453, subd. (a)). Of
significance here, section 21455.5(b) does not state what, if any, consequences



                                          8
might follow from a city’s noncompliance with its requirements, and the red light
traffic law (§ 21453, subd. (a)) nowhere suggests that a city must prove its
compliance with section 21455.5(b) to obtain a conviction. As the Court of
Appeal noted, that legislative silence is in stark contrast to section 40803’s
subdivision (b), which states that in a prosecution for exceeding the vehicle speed
limit, the prosecution must prove “as part of its prima facie case” that the evidence
of a violation “is not based upon a speedtrap.” Likewise, the Legislature could
have provided that in a prosecution for violation of the red light traffic law
(§ 21453, subd. (a)), the prosecution must prove as part of its prima facie case that
the city complied with section 21455.5(b)’s requirement of a 30-day period of
issuing warning notices before issuing citations, but no such statement appears.
       When, as here, a statute sets forth a procedural requirement but does not set
forth any penalty for noncompliance, a party may reasonably question whether the
statute is merely directory, not mandatory. “[T]he ‘mandatory’ or ‘directory’
designation does not refer to whether a particular statutory requirement is
obligatory or permissive, but instead denotes ‘ “whether the failure to comply with
a particular procedural step will or will not have the effect of invalidating the
governmental action to which the procedural requirement relates.” ’ [Citation.]”
(City of Santa Monica v. Gonzales (2008) 43 Cal. 4th 905, 923-924 (City of Santa
Monica).) Courts must examine “whether the statutory requirement at issue was
intended to provide protection or benefit to . . . individuals . . . or was instead
simply designed to serve some collateral, administrative purpose.” (People v.
McGee (1977) 19 Cal. 3d 948, 963.) If the latter, then it is merely directory, and
failure to comply with it does not invalidate later governmental action. (See, e.g.,
In re Richard S. (1991) 54 Cal. 3d 857, 866 [finding a rule that used the term
“shall,” but that served only an administrative purpose, to be directory, not
mandatory]; Cal-Air Conditioning, Inc. v. Auburn Union School District (1993) 21

                                           9
Cal. App. 4th 655, 673 [“ ‘provisions defining time and mode in which public
officials shall discharge their duties and which are obviously designed merely to
secure order, uniformity, system and dispatch in the public bureaucracy are
generally held to be directory’ ”].)
       The mandatory or directory inquiry does not complete the analysis,
however. Our cases have additionally taken into consideration the purpose
underlying the procedural requirement (City of Santa Monica, supra, 43 Cal.4th at
p. 924; Morris v. County of Marin (1977) 18 Cal. 3d 901, 909-910), and whether
the party invoking the procedural requirement is among the class of persons that
the requirement was designed to benefit (People v. McGee, supra, 19 Cal.3d at
pp. 962-963). Thus, a statute might be mandatory, but a violation of the statute
might nonetheless be inconsequential in a particular case. “ ‘ “ ‘No one should be
at liberty to plant himself upon the nonfeasances or misfeasances of officers . . .
which in no way concern himself, and make them the excuse for a failure on his
part to perform his own duty. On the other hand, he ought always to be at liberty
to insist that directions which the law has given to its officers for his benefit shall
be observed.’ ” ’ [Citations.]” (City of Santa Monica, supra, at p. 924.)
       Here, section 21455.5(b)’s requirement of a 30-day period of warning
notices was for the benefit of those violators whose red light violations at the
intersection in question occurred when the red light camera first became
operational. Because the requirement lapsed, by its own terms, after 30 days, it
could not have been for the benefit of a violator like defendant, whose red light
violation at the intersection occurred more than two years later. Therefore, if the
city had issued a citation to a driver during the 30-day period when it should have
been issuing warning notices under section 21455.5(b), that driver could have
challenged the citation on the basis of noncompliance with the statute. Defendant
here, however, is not among the class of people that the 30-day period of warning

                                           10
notices was intended to benefit, and therefore he may not invoke the City’s
noncompliance with the warning notice requirement to invalidate his traffic
citation. (See, e.g., People v. Gonzales (1986) 188 Cal. App. 3d 586, 590 [the
defendant lacked standing to raise the issue of noncompliance with statutes
pertaining to negotiated pleas because the statutes were not enacted for the benefit
of criminal defendants].)
       According to defendant, rejection of his argument — that a city’s
compliance with section 21455.5(b)’s requirement of a 30-day period of warning
notices is a jurisdictional precondition to enforcement of the red light traffic law
(§ 21453, subd. (a)) — would be an unforeseeable expansion of the red light
traffic law, and therefore federal due process protections preclude its retroactive
application to him. (See Bouie v. City of Columbia (1964) 378 U.S. 347, 351-355
[South Carolina’s interpretation of the law of trespass to cover the act of
remaining on the premises of another after being asked to leave was unforeseeable
and could not be applied retroactively].) For the reasons given earlier, our
conclusion here is not unforeseeable, and therefore defendant’s due process
argument lacks merit.
       To summarize, a city’s compliance with section 21455.5(b)’s requirement
of a 30-day period of issuing warning notices before using a red light camera to
issue citations is not a jurisdictional precondition to enforcement of the red light
traffic law (§ 21453, subd. (a)), and therefore the prosecution need not prove a
city’s compliance with the warning requirement to establish a red light traffic
violation.
                                          III
       We disagree with the Court of Appeal here that section 21455.5(b)’s
requirements apply only to the initial installation of a red light camera within a
city. Rather, those requirements apply each time such a camera is installed. We

                                          11
agree with the Court of Appeal, however, in rejecting defendant’s argument that
noncompliance with section 21455.5(b)’s requirement of a 30-day period of
warning notices precludes the City’s prosecution of defendant for violating the red
light traffic law. Accordingly, we agree with the Court of Appeal’s decision to
uphold defendant’s conviction.
      The judgment of the Court of Appeal is affirmed.


                                                KENNARD, J.


WE CONCUR:

CANTIL-SAKAUYE, C. J.
BAXTER, J.
WERDEGAR, J.
CHIN, J.
CORRIGAN, J.
LIU, J.




                                        12
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Gray
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 204 Cal. App. 4th 1041
Rehearing Granted

__________________________________________________________________________________

Opinion No. S202483
Date Filed: March 13, 2014
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: Lawrence Cho

__________________________________________________________________________________

Counsel:

Law Offices of Sherman M. Ellison, Sherman M. Ellison; Wilson, Elser, Moskowitz, Edelman & Dicker
and Robert Cooper for Defendant and Appellant.

Wilson, Elser, Moskowitz, Edelman & Dicker and Robert Cooper for Drew Wren as Amicus Curiae on
behalf of Defendant and Appellant.

Law Offices of Joseph W. Singleton and Joseph W. Singleton for Mishel Rabiean as Amicus Curiae on
behalf of Defendant and Appellant.

Dapeer, Rosenblit & Litvak, William Litvak and Caroline K. Castillo for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Robert Cooper
Wilson, Elser, Moskowitz, Edelman & Dicker
555 South Flower Street, 29th Floor
Los Angeles, CA 90071
(213) 443-5100

William Litvak
Dapeer, Rosenblit & Litvak
11500 W. Olympic Boulevard, Suite 550
Los Angeles, CA 90064
(310) 477-5575